Motion Denied and Order filed February 13, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00519-CR
                                ____________

                         AARON JAQUES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                            Harris County, Texas
                      Trial Court Cause Nos. 1391641


                                    ORDER

      Appellant is represented by retained counsel, Inger H. Chandler. Appellant’s
brief was originally due on September 25, 2019. We granted extensions of more
than 90 days to file appellant’s brief. The brief was due January 21, 2020. When
we granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On January 22, 2020,
counsel filed a further request for extension of time to file appellant’s brief.
Counsel did not allege any exceptional circumstances in the request.

      We deny the request for extension and order appellant’s retained counsel,
Inger H. Chandler, to file a brief with the clerk of this court on or before February
24, 2020. If Inger H. Chandler does not timely file the brief as ordered, the appeal
may be abated for a hearing in the trial court to determine the reason for the failure
to file the brief. See Tex. R. App. P. 38.8(b)(2).



                                    PER CURIAM




Panel consists of Justices Bourliot, Hassan, and Poissant.